Citation Nr: 0817919	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1969 until June 
1971.  He was awarded the Combat Infantry Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This matter was previously before the Board in April 2007.  
At that time, a remand was ordered to accomplish additional 
development.  The Board in April 2007 denied claims of 
entitlement to service connection for bilateral hearing loss, 
a bilateral shoulder disability, and headaches, while 
awarding service connection for a neck injury.  Accordingly, 
those issues are no longer in appellate status.


FINDINGS OF FACT

1.  The veteran was awarded the CIB, indicating that he 
engaged in combat with the enemy.

2.  The veteran injured his back during service when he was 
thrown from an armored personnel carrier; however, there is 
no showing that a chronic low back disability was incurred 
during active service.

3.  Low back symptomatology was not shown for years after 
discharge; no competent evidence causally relates a current 
low back disorder to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran contends that he injured his 
back during active service.  Specifically, he reported at a 
November 2003 RO hearing that he was thrown from an armored 
personnel carrier in approximately April 1970.

The service medical records do not indicate any accident 
involving an armored personnel carrier.  However, the Board 
observes that the veteran has been awarded the CIB.  On the 
basis of such decoration, it is established that he engaged 
in combat with the enemy.  Therefore, his account of an in-
service accident must be accepted on its face, as long as it 
is consistent with the circumstances, conditions and 
hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 
2002).  

Based on the foregoing, the Board here with resolve any doubt 
in the veteran's favor and find that he injured his back in 
service as he has alleged.  In so doing, it is noted that a 
March 1971 in-service record does reveal complaints of low 
back pain.  

While it is conceded that the veteran sustained a back injury 
in service, a grant of service connection would only be 
appropriate if the evidence demonstrates that such injury 
resulted in chronic disability.  In this case, it is not 
found that a chronic low back disability was incurred during 
active service.  Specifically, while low back complaints were 
indicated in a March 1971 in-service treatment record, there 
were no subsequent complaints and his separation examination 
revealed normal findings.  

Furthermore, the post-service medical records do not 
demonstrate low back pathology until the veteran underwent a 
VA examination in May 2007, over 30 years following his 
discharge from service.  At that time, he stated that he had 
received treatment for low back pain in the early 1980s.  
This is not corroborated in the record.  Nonetheless, 
accepting that symptomatology was manifested as early as 
the1980s, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, while correspondence from the veteran in 2000 and 
2003 referenced back problems, VA clinical records dated in 
that time period show treatment for the cervical spine, with 
no lumbar complaints raised or symptoms noted.  This is 
further evidence weighing against a finding of continuity.

Next, at a November 2003 RO hearing and from his written 
statements in support of his claim, the veteran asserts to 
have experienced continuous low back symptomatology since 
active service.  The Board notes that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board has considered the veteran's 
statements as to continuity of low back symptoms, but finds 
that the absence of documented complaints or treatment for 
several years following discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the evidence of record does not contain a competent 
opinion causally relating a current low back disorder to 
active service.  In this regard, a VA examiner in May 2007 
was requested to comment on the etiology of the veteran's low 
back disorder.  The examiner reviewed the record but 
determined that he could not provide an opinion without 
resorting to speculation.  

It appears that another examiner then considered the question 
and was unable to find a connection between the current 
disorder and active service.  In reaching that conclusion, 
the examiner noted that the separation examination was normal 
and that there was no post-service treatment any time 
proximate to discharge.

Because the May 2007 opinion was offered following a review 
of the claims file, and was accompanied by a clear rationale, 
it is found to be highly probative.  Moreover, no other 
opinion of record refutes that opinion.  

The veteran believes that his current low back problems are 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has also considered whether service connection is 
warranted on a presumptive basis.  In this regard, VA 
examination in May 2007 showed a diagnosis of lumbar 
degenerative joint disease.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   
As the record fails to show any clinical manifestations of 
lumbar arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In sum, the competent evidence does not demonstrate that 
current low back disorder is causally related to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in April 2003 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Therefore, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in 
November 2007.  Consequently, the Board finds that the duty 
to notify has been satisfied.    

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA treatment and examination.  Moreover, his statements in 
support of his claim are of record, including testimony 
provided at a November 2003 hearing before the RO.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


